COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ishamel Mitchell v. The State of Texas

Appellate case number:      01-16-00381-CR
                            01-16-00382-CR

Trial court case number:    1461724
                            1461725

Trial court:                232nd District Court of Harris County, Texas

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeals are frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Appellant, acting pro se, has filed, in each appeal, a motion
requesting access to a copy of the appellate record for use in preparing a response to
appointed counsel’s brief. See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim.
App. 2014). Appellant also requests an extension of time to file his pro se response to
counsel’s Anders brief. We grant the motion.
        We order the trial court clerk, no later than 10 days from the date of this order, to
provide—in each case—a copy of the record, including the clerk’s records, the reporter’s
records, and any supplemental records, to the appellant. The trial court clerk shall further
certify to this Court, within 15 days of the date of this order, the date upon which delivery
of the records to the appellant is made.
      Appellant’s response to his appointed counsel’s brief shall be filed within 45
days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: November 1, 2016